UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4783


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALEXANDER ROBBINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cr-00025-FL-1)


Submitted:   June 29, 2015                 Decided:   August 5, 2015


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Phillip A. Rubin, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alexander Robbins challenges the substantive reasonableness

of the 71-month sentence imposed by the district court following

his    conviction,         pursuant    to    a     guilty   plea,       for     knowingly

possessing a firearm and ammunition as a felon, in violation of

18    U.S.C.    §§ 922(g)(1),         924(a)(2)      (2012).      In     imposing        the

sentence, the district court departed upward from the Sentencing

Guidelines      range,       concluding      that    Robbins’     criminal         history

category      “substantially         underrepresent[ed]         the    seriousness       of

[his] criminal history or the likelihood that [he] will commit

other crimes.”          U.S. Sentencing Guidelines Manual § 4A1.3, p.s.

(2013).     We affirm.

       We     review     a    sentence      for    reasonableness,           applying     “a

deferential         abuse-of-discretion           standard.”          Gall    v.    United

States, 552 U.S. 38, 41 (2007).                   Where, as here, the defendant

does    not     assert       procedural     sentencing      error,       we     turn    our

attention      to    the     substantive     reasonableness       of    the     sentence,

“take[] into account the totality of the circumstances,”                                id.,

at 51, and consider “whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the    standards       set   forth    in   [18    U.S.C.]   §   3553(a)        [(2012)],”

United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir.)

(internal quotation marks omitted), cert. denied, 135 S. Ct. 305

(2014), and cert. denied, 135 S. Ct. 384 (2014).                         “An appellate

                                             2
court owes ‘due deference’ to a district court’s assessment of

the § 3553(a) factors, and mere disagreement with the sentence

below    is     ‘insufficient     to    justify       reversal      of    the       district

court.’”        United States v. Howard, 773 F.3d 519, 531 (4th Cir.

2014) (quoting Gall, 552 U.S. at 51); see id. at 529 n.8; see

also Gall, 552 U.S. at 51-52.

      Robbins first contends that the district court abused its

discretion by upwardly departing under § 4A1.3, p.s., because

his     criminal      history,     though         lengthy,        primarily         included

misdemeanor        convictions,        not       violent     felonies         or        firearm

offenses.        We   note,    however,       that    Robbins’      criminal            history

included        numerous      misdemeanor         convictions           for    assaultive

behavior and for crimes against property and a felony conviction

for possession of a firearm as a felon — all of which received

no criminal history points.             Nothing in the language of § 4A1.3,

p.s.,     prevented     the    district          court     from    relying         on        these

unscored convictions, and we conclude that it did not abuse its

discretion by doing so.

        Second, Robbins argues that his departure sentence creates

unwarranted       sentencing     disparities         between      him    and    those          who

have been convicted under § 922(g)(1) and have received within-

Guidelines sentences after being accorded the same total offense

level     and    criminal     history        category      as     Robbins.              On     the

contrary, we conclude that the Sentencing Commission’s adoption

                                             3
of the § 4A1.3, p.s., departure renders the resulting sentencing

disparity       between       Robbins        and       his       putative          comparators

warranted.       See 18 U.S.C. § 3553(a)(6); cf. Gall, 552 U.S. at

54.   Although a sentencing disparity based on a § 4A1.3, p.s.,

departure       might        be        unwarranted          if    the        departure           is

inappropriately        applied,        the   imposition          of    the    departure,         by

itself,   cannot       be    grounds      for       concluding        that    the    resulting

disparity is unwarranted.

      Next, Robbins contends that the district court’s rationale

for imposing its sentence was unreasonable because his criminal

history shows he was predominantly a drug user and not in the

habit of using firearms as part of his criminal conduct and

that, therefore, he presented a danger to himself more than to

the   public.           See       18     U.S.C.       § 3553(a)(2)(C).                   Robbins’

characterization of his criminal history is deeply flawed.                                       As

the district court noted, his convictions exhibit a pattern of

assaulting others, injuring their property, and placing their

safety    at    risk    by    his      criminal      disregard        for     motor      vehicle

regulations.       His claim that he has generally, but not always,

refrained from using a firearm while engaging in conduct that

harms or endangers the public is largely irrelevant.                                      In any

event,    the    language         of    § 3553(a)(2)(C)           does       not    limit       the

sentencing      court’s       consideration            to    criminal         conduct       that

violently      harms    the       public,    and      the    possession            and    use   of

                                                4
illicit     drugs     are     by    no    means         harmless           to    society.          See

Harmelin v. Michigan, 501 U.S. 957, 1002-03 (1991) (Kennedy, J.,

concurring).

        Finally,      Robbins       contends           that         the     district           court’s

sentence    was      unreasonable        because            it    relied     on    the    need     for

deterrence       when       he,    as    a    drug           addict        compelled       to      act

irrationally,        is     not     amenable          to     the      deterrent          effect    of

punishment.         See 18 U.S.C. § 3553(a)(2)(B).                          We have found no

case in which a court of appeals has concluded that deterrence

is an inappropriate sentencing factor on the ground that the

defendant      is    a      drug    addict,           and        Robbins    points        to     none.

Moreover, we note that Robbins’ reasoning appears to be at odds

with the conclusions reached by the Supreme Court in Powell v.

Texas, 392 U.S. 514 (1968).

        Because Robbins has offered no meritorious reason why we

should not defer to the district court’s judgment, we conclude

that     the     sentence          imposed        on        Robbins         is     substantively

reasonable.           Accordingly,           we       affirm        the     district           court’s

judgment.      We dispense with oral argument because the facts and

legal    contentions         are    adequately          presented           in    the     materials

before    this      court    and    argument          would        not    aid     the    decisional

process.

                                                                                           AFFIRMED



                                                  5